909 N.E.2d 996 (2009)
In the Matter of John C. BERGDOLL, Respondent.
No. 41S00-0505-DI-203.
Supreme Court of Indiana.
July 16, 2009.

PUBLISHED ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
On March 28, 2008, this Court suspended Respondent from the practice of law for a period of 30 days, all of which was stayed provided that Respondent complied with *997 certain terms and conditions of probation for a period of one year. On June 9, 2009, Respondent filed an application for termination of probation and an affidavit of compliance. Respondent represents that Respondent has successfully completed the term of probation. The Indiana Supreme Court Disciplinary Commission has filed no objection.
Being duly advised, the Court GRANTS the application and ORDERS that Respondent be released from disciplinary probation and unconditionally reinstated to the practice of law in this State effective immediately.
All Justices concur.